UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEITH D. KNIGHT,

                                 Plaintiff,

                     -against-

FORMER BRONX S.D.N.Y. U.S. ATTORNEY
“Formerly The Network”; MARIA                                     19-CV-4762 (LLS)
CALDERON; CYNTHIA L. SIMON;
                                                                        ORDER
JENNIFER ARROYO A.K.A. Peter Simon;
BRONX S.D.N.Y U.S. ATTORNEY D.O.D.
STAFF A.K.A. James Valentine of “The
Network”; A.F. ZIMSTER; DEE CIARE of
Bronx S.D.N.Y. “The Network,”

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff filed this action pro se and in forma pauperis (IFP). On May 31, 2019, the Court

dismissed the complaint as frivolous and for failure to state a claim, noted that Plaintiff had filed

four other cases that had been dismissed as frivolous, and ordered him to show cause why he

should not be barred under 28 U.S.C. § 1651 from filing further actions IFP in this Court without

prior permission. The Court mailed a copy of that order to Plaintiff at his address of record, but it

was returned as undeliverable on June 26, 2019. Plaintiff did not respond to the May 31, 2019

order or otherwise communicate with the Court, and the Court issued a bar order on August 28,

2019. (ECF 1:19-CV-4762, 5.) The copy of the order and civil judgment mailed to Plaintiff were

also returned as undeliverable.

       On September 18, 2019, Plaintiff filed a notice of appeal and a motion for

reconsideration, both of which bore a different mailing address for Plaintiff than the one on the

Court’s docket. (ECF No. 7-8.) Those submissions did not explain why Plaintiff believed the

order of dismissal and the bar order were erroneous. (ECF No. 8 at 2-3.) On October 17, 2019,
the Court granted Plaintiff thirty days to show cause why the dismissal order was erroneous, and

why the bar order should not be imposed. That order stated that if Plaintiff failed to respond

within the time directed, or if Plaintiff’s response did not show cause why the bar order should

not be imposed, it would take effect. That order was returned as undeliverable, and Plaintiff has

not filed a declaration or otherwise communicated with the Court.

       Accordingly, for the reasons set forth in the November 17, 2019 order, this matter is

dismissed on the merits, and Plaintiff is barred under 28 U.S.C. § 1651 from filing any future

action in this Court IFP without prior permission.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, noting service on

the docket.

       SO ORDERED.

 Dated:   December 20, 2019
          New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 2
